﻿The unanimous election of the President of the
fifty-second session of the General Assembly of the
United Nations was a tribute not only to his outstanding
diplomatic qualities, but also to his country, Ukraine —
with which the Islamic Federal Republic of the Comoros
fully intends to have good relations of friendship and
cooperation. I would like to associate myself with the
previous speakers in extending to him, on behalf of my
delegation, our warm congratulations and to wish him all
success in carrying out his noble task.
Allow me also to pay a well-deserved tribute to his
predecessor, Mr. Razali Ismail, for the dedication and
skill with which he guided the work and shouldered the
task of President of the fifty-first session of our General
Assembly.
I would also like to take this opportunity to extend
my sincere congratulations to our new Secretary-General,
Mr. Kofi Annan, on his outstanding election. I would like
to express our deep gratitude to this illustrious advocate
of the ideals of peace, solidarity and justice for his
unswerving dedication to the service of our institution.
His experience in international affairs, together with his
personal qualities, clearly guarantees that the United
Nations will be given new impetus as it faces the new
challenges confronting it.
7


At a time when we are meeting in the General
Assembly to assess — as is our custom — the work carried
out by our Organization in the areas of peacekeeping, the
strengthening of international cooperation, the development
of reforms required if the United Nations is to adapt to the
needs of our time, we are obliged to note that the world
continues to fall prey to numerous types of threats, tensions
and ills of all sorts.
Thus, it is obvious that our Organization must play a
very critical and primary role. However, in this period of
globalization — of the obvious and irrevocable
interdependence of nations, democracy, good governance
and transparency in the management of public affairs —
our Organization remains the target of those who wish to
minimize and limit its role by preventing it from paying
still greater attention to the problems of poor and
disadvantaged countries. It goes without saying that this
concept is not conducive to promoting the atmosphere of
detente in international relations that has been awaited for
so long.
Bearing in mind the noble tasks for which the
Organization was founded, in particular the building of a
just, peaceful and better integrated world society, it would
be wise and reasonable for the major concerns of our
Organization, since the end of the cold war, to be
mobilization for disarmament and the search for solutions
that can encourage the development policies of States,
cooperation and international solidarity.
The trials and tribulations of history have once again
placed my country, the Islamic Federal Republic of the
Comoros, on the first page of international news. The tragic
events of the last few months are the result of an
unprecedented social and economic crisis which is battering
my country. Indeed, counted among the least developed
countries, over the last few years the Comoran State has
witnessed a deterioration of the markets for its export
products — vanilla, cloves, perfume oils, and so forth —
due to strong international competition.
The poor sales of these products, which are the major
sources of revenue for the State, and therefore for a
majority of the inhabitants of the Comoros, have been
compounded by the devaluation of our currency, without
appropriate accompanying measures. This economic state of
affairs has only served to exacerbate the already poor and
vulnerable condition of a considerable sector of the
population of the Comoros. Here I have in mind the
galloping unemployment and the rising curve of poverty.
In this situation, which is of concern in many ways,
the authorities of the Comoros, together with the Bretton
Woods institutions, decided on a number of measures
aimed at balancing State revenues and expenditures.
These include a reduction in gross salaries; the
privatization of State firms; a reduction of the operational
State budget; and the launching of projects to generate
revenue and permanent jobs.
These new guidelines were put forth on the eve of
the free and democratic elections organized under the
aegis of the Organization of African Unity (OAU), the
European Union and the United Nations. On 16 March
1996, these elections carried President Mohamed Taki
Abdoulkarim to the highest post in my country.
Indeed, the catastrophic situation inherited by the
newly elected President required the swiftest possible start
of political, economic and social reforms capable of
meeting the numerous challenges impeding the building
of a democratic, prosperous and united society.
Among the efforts made along these lines by the
new political authorities of the Comoros, we could
mention the regular payment since 1997 of State officials'
salaries.
However, despite this new impetus, the discontent
spawned by a series of crises and tragedies in my
country's recent history finally caught up with the harsh
socio-economic facts of life of the Comorian people.
Expressed in different ways, in line with the
susceptibilities on all sides, the rumblings of this
discontent got out of bounds on the Comorian island of
Anjouan. Indeed, since March 1997, various
movements — both trade union and political — coalesced
into an organization whose activism threatens the very
heart of the Comorian State.
From the illegal occupation of public buildings to
the trampling underfoot of the national flag, these factions
sowing terror on the island of Anjouan used all kinds of
methods to provoke the central power.
These outrageous actions, which have been
unanimously condemned by the international community,
were exacerbated by the proclamation of a pseudo-
independence of the island of Anjouan.
Despite all these acts of provocation, the President
of the Islamic Federal Republic of the Comoros,
8


determined to preserve peace and national unity, opted for
the path of dialogue and agreed action. Within this
framework, the Government of the Comoros requested the
mediation of the Organization of African Unity (OAU) with
a view to achieving a peaceful settlement of this domestic
crisis.
As a result of the discussions initiated by the OAU
mission, certain decisions, accepted by all sides, were taken
designed to facilitate a return to normalcy — in particular,
the withdrawal of military reinforcements, the provision to
the island of vitally necessary foodstuffs, the organization
of examinations at the end of the school year, and so on.
The response to this spirit of reconciliation by the
separatists was the continuation of one act of escalation
after another; they occupied the presidential residence at
Hombo, in Anjouan and levied direct and indirect taxes on
the island, having emptied the coffers of the State.
Faced with such an exacerbation of the situation,
which was a violation of the authority of the State, the
Government was obliged to send a military mission to
Anjouan to re-establish public and Republican order.
This mission, which began on the morning of 2
September, had nearly achieved its goal by 4 September,
without bloodshed. But the subsequent turn of events led
the President of the Republic, still determined to preserve
civil order, to take the necessary emergency measures under
article 20 of the Constitution of the Islamic Federal
Republic of the Comoros, dealing with full powers.
This is why, acting under this Article, a State
transition commission was appointed and given the
prerogatives normally given members of the Government:
to carry on the conduct of current affairs of State; to
continue the indispensable negotiations begun with the
OAU, the United Nations, the League of Arab States and
all other bodies involved in the search for a solution to the
crisis afflicting the country; to implement and give concrete
form to solutions agreed on, in consultation with the World
Bank and the International Monetary Fund (IMF); to
prepare for signature the programme of adjustment with the
Bretton Woods institutions; and to prepare the final
procedures for ultimate signature of the eighth European
Development Fund, in collaboration with the European
Union and the countries of the Asian, Caribbean and Pacific
region.
During this transitional stage it should be possible to
restructure institutions with a view to giving the islands of
the Republic broad management autonomy and more
active participation in the process of development in the
islands of the Comoros as a whole.
At a time when my country's territorial integrity
remains threatened, at a time when arbitrary separatist
actions are again battering my country, I should like from
this rostrum to launch a heartfelt appeal to the entire
international community to assist the Islamic Federal
Republic of the Comoros to eradicate the ills which are
destroying it, namely underdevelopment and
destabilization.
While it is true that we must first and foremost
count on our own strengths, the Islamic Federal Republic
of the Comoros also knows that it can count on the
United Nations, our Organization, with its specialized
agencies, including the United Nations Development
Programme, the United Nations Children’s Fund, the
World Health Organization and the Food and Agriculture
Organization.
The Comoros also knows it can count on OAU, the
League of Arab States, the Organization of the Islamic
Conference, and the European Union.
We can only reiterate here our full confidence in,
and deep gratitude for, the tireless and determined efforts
they have unceasingly made to ensure the economic
development of, and peace and security for, the Islamic
Federal Republic of the Comoros.
After this broad overview of the terrible events
which my country is enduring, we are obliged to note
that, today, more than ever before, the question of
underdevelopment remains the major source of threats to
peace and international security.
While we recognize that on the threshold of the third
millennium our Organization remains the guarantor of the
emancipation of peoples and the progressive elimination
of poverty, it is also incontestable that the daily struggle
with hunger, malnutrition and illiteracy and the problem
of ensuring good health for everyone are challenges to
our collective conscience.
What can more significantly illustrate the will of our
institution to eradicate these scourges than the series of
conferences which have been held throughout the past
decade? I have in mind the New York World Summit for
Children, the Rio Conference on Environment and
Development, the Vienna World Conference on Human
9


Rights, the Cairo International Conference on Population
and Development, the Copenhagen World Summit for
Social Development, the Beijing Fourth World Conference
on Women, the Istanbul Conference on Human Settlements,
and the Rome World Food Summit. All these conferences
aroused great hopes in all of mankind but their effects are
still in an embryonic stage, particularly for the developing,
least developed and island countries.
The hopes born of these international meetings are like
a distant horizon that seems to recede as one gets nearer to
it.
The Government of the Islamic Federal Republic of
the Comoros reaffirms its support for the reforms
recommended for our Organization, in particular those
relating to the enlargement of the Security Council, since
our evolving world has taken on new contours. These
include new forms of violence, and our current means of
dealing with them seems increasingly inadequate and
unsuitable. The strengthening and maintenance of peace
within States is today a new concern of our Organization,
confronted as it is by civil wars, genocide, ethnic cleansing,
terrorism, mercenaries and all forms of transnational crime.
The new international political landscape is, to be sure,
a result of the new forms of tension, which tend to
overshadow some of the conflicts well known to our
Organization.
Since horrors know no limits, the Comoros
Government is still concerned by the resurgence of violence
in the Middle East, which has had a negative effect on the
dynamism that had been set in motion by the signing of the
Oslo agreements between the Palestinians and the Israelis.
Thus the provocations by the new Israeli authorities,
the continuation of the settlement policy, the closing off of
Palestinian territories, the demolition of houses, and the
arbitrary arrests all furnish eloquent proof of the
impediments to the peace process.
The new conflagration in that part of the world
requires the international community to redouble its
vigilance so as to ensure the peoples of the subregion the
right to peaceful coexistence, for which one of the
prerequisites is respect for the right of the Palestinians to a
free and independent State.
Along the same lines, the occupation of part of
Lebanese national territory by foreign troops is a serious
threat that every day delays the national reconciliation of
a long-suffering people that continues to seek stability.
From East to West, from North to South, other
conflicts with various motivations continue to rage and
pose serious threats to international peace and security.
While it is true that it has been possible to find the
beginnings of solutions thanks to the perseverance of our
Organization, it remains no less true that other solutions
which have been advocated have proved of limited value.
The pictures of desolation, exposing the sufferings
endured by countries subject to economic embargoes, lead
us to question the effectiveness of a solution that first and
foremost punishes vulnerable and innocent populations.
Africa unfortunately has not been spared the cycle of
violence, despite the resolution of certain conflicts that
had long plunged this continent into fratricidal wars.
Other hotbeds of tension remain, and Africa therefore
continues to be at the forefront of the international
community’s concerns. In the Great Lakes region, the
Democratic Republic of the Congo, Sudan and Somalia
continue to be theatres for bloody and tragic events.
Faced with all these situations of crisis and conflict,
my Government unreservedly supports the initiatives
underway to achieve negotiated settlements.
As for Sierra Leone, the Comorian Republic most
firmly condemns the violent coup against the leaders of
Sierra Leone, whom the people of that country —
wishing to break with the practices of a bygone age —
legally and democratically chose.
As two sides of the same coin, at the international
level, political and economic situations remain closely
linked. Thus this gloomy view of the international
political landscape is made even darker by the
disheartening international economic environment.
Despite the priorities and objectives set forth by the
new development strategies, we are obliged to note that
the results are less than expected. But we venture to hope
that the United Nations System-wide Special Initiative on
Africa, which recently became a supplement to the New
Agenda, will provide the impetus to speed up Africa’s
integration into the international system of trade. Under
this system, small States continue to experience reduced
prices for their raw materials, and their burden of debt is
becoming ever more unbearable.
10


The Islamic Federal Republic of the Comoros, a small
island State and one of the least developed States, shares
the plight of those who are excluded from the international
market. For, in addition to limited natural resources and the
high cost of international transportation, it suffers from
other political and structural restraints, which are slowing
down its socio-economic development.
Given the virtually chronic instability that has
characterized the recent history of the Comoros, the
Comorian people are obliged to ask whether they have the
right to peace and the right to life.
The Comorian people remain convinced that the search
for a just and lasting solution enabling it to embark on a
path of harmonious socio-economic development
necessarily hinges on a final settlement to the question of
the Comorian island of Mayotte, which is under French
administration. I reserve the right to speak on this subject
during the debate. For there can be no doubt that the
present events in my country are a corollary to the
incomplete decolonization and to the socio-economic crisis
from which the Comorian people have suffered.
In conclusion, I associate myself with previous
speakers in extending to the brotherly and friendly
Government and people of Indonesia condolences on the
crash of the aircraft that claimed so many lives, as well as
our profound grief at the disaster that their country has
suffered as a result of the fires that are devastating their
forests.







